Title: To James Madison from Richard Ward, 15 November 1816
From: Ward, Richard
To: Madison, James



Paterson 15th. Novr. 1816.

The Sentiments you have uniformly expressed in your Messages to the house of Congress favorable to Manufactures, encourages us again to address you on that subject.  It has been found by experience the aid given by Government to be altogether insufficient, and viewing the interest of the Manufacturer coincident with the great interest of agriculture and the Nation, We beg leave to state
That notwithstanding all theoretic calculation respecting the sufficiency of the aid given, the best Proof we give in answer is the exhibition of all our establishments now standing, and the owners who have not yet benefited by the act of insolvency, hovering around the remains of their enterprizing industry, and fortunes in anxious anticipation that they may yet be protected from the re iterated attempts of the British Government whose wakefull jealousy will continue to view our attempts to supply our own wants with ceaseless malignity and apprehension.
It is for the next Congress to determine whether the unparrelled exertions made by our Citizens to Render the nation independent of Europe in one of the necessary articles of existence (clothing) shall be again resusitated, or doomed to perish and decay irretrievably.
We as the Citizens of a free goverment have address’d you as the chief organ of the same stating our situation, and trusting, to your wisdom and the solicitude you have heretofore manifested in our favor will be continued towards us in your next communication to Congress, and your memorialists as in duty bound will ever &c

Rich: Ward


Prest: of the Manufacturing association of New Jersey

